Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/2/2021 has been considered.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or suggest a toner supplying device comprising first and second sensing shafts including first and second light shielding plates, wherein one of the first and second light-shielding plates rotates together with the first or second conveying member driven by the clutch and makes contact with another of the first and second light-shielding plates, thereby to make the another of the first and second light-shielding plates move out of the optical path of the optical sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852